Title: From Thomas Jefferson to Andrew Dunlap, 28 July 1822
From: Jefferson, Thomas
To: Dunlap, Andrew

Monticello
July 28. 22.Th: Jefferson returns his thanks to mr Dunlap for the copy of his eloquent oration which he has been  pleased to send him, and especially for the kind and partial expressions in it which respect himself. the adherence to the principles of the revolution is always welcome to him, and he thinks it singularly happy that a day is set apart in every year, for the effusion of those sentiments of freedom and equality which are felt by the nation and are equally testified and nourished by the enthusiasm of the occasion. he salutes mr Dunlap with esteem and respect